ON PETITION FOR REHEARING.
Appellant contends that instruction 6, given by the court on its own motion, is erroneous under any evidence that might have been properly introduced. This contention cannot prevail. 2.  The instructions are attempted to be brought into the record in this court by including therein the original bill of exceptions, instead of a copy of such bill. On authority ofMitchell, Exr., v. Beissenherz (1922), 192 Ind. 587, 135 N.E. 885, we hold no question is presented concerning the giving of the instructions.
Rehearing denied.